Exhibit 10.9 CREDIT AGREEMENT by and among PARK ELECTROCHEMICAL CORP., as Borrower, THE GUARANTORS PARTY HERETO, and HSBC BANK USA, NATIONAL ASSOCIATION, as Lender Dated: as of January 15, 2016 and effective as of January 21, 2016 TABLE OF CONTENTS Pages 1. DEFINED TERMS 1 Certain Definitions. 1 Construction. 17 Accounting Principles; Changes in GAAP. 17 2. REVOLVING CREDIT FACILITY 1 Revolving Credit Commitment. 17 Nature of Lender’s Obligations with Respect to Revolving Credit Loans. 18 Unused Line Fee. 18 Revolving Credit Loan Requests. 18 Repayment of Revolving Credit Loans. 19 Use of Proceeds. 19 Letter of Credit Facility. 19 2.7.1 Issuance of Letters of Credit. 19 2.7.2 Letter of Credit Fees. 20 2.7.3 Disbursements; Reimbursement. 20 2.7.4 Documentation. 20 2.7.5 Determinations to Honor Drawing Requests. 20 2.7.6 Nature of Reimbursement Obligations. 20 2.7.7 Indemnity. 21 Liability for Acts and Omissions. 21 3. INTEREST RATES 24 Interest Rate Options. 24 3.1.1 Revolving Credit Interest Rate Options. 24 3.1.2 Rate Quotations. 24 Interest Periods. 24 Interest After Default. 24 3.3.1 Interest Rate. 24 3.3.2 Other Obligations. 24 3.3.3 Acknowledgment. 25 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available. 25 3.4.1 Unascertainable. 25 i 3.4.2 Illegality; Increased Costs; Deposits Not Available. 25 3.4.3 Lender’s Rights. 25 Selection of Interest Rate Options 26 4. PAYMENTS 26 Payments. 26 Interest and Principal Payment Dates. 26 Voluntary Prepayments or Revolving Credit Commitment Reductions. 27 Mandatory Prepayments and Revolving Credit Commitment Reductions. 27 4.4.1 Mandatory Prepayment from Repatriated Foreign Earnings. 27 4.4.2 Application Among Interest Rate Options. 27 Increased Costs; Yield Protection. 27 No Offsets. 28 Indemnity. 28 Interbank Market Presumption. 28 5. REPRESENTATIONS AND WARRANTIES 29 5.1.1 Organization and Qualification; Power and Authority; Compliance With Laws; Title to Properties; Event of Default. 29 Subsidiaries and Owners; Investment Companies. 29 Validity and Binding Effect. 30 No Conflict; Material Agreements; Consents. 30 Litigation. 30 Financial Statements. 30 5.1.7 Margin Stock. 31 5.1.8 Full Disclosure. 31 Taxes. 31 5.1.10 Patents, Trademarks, Copyrights, Licenses, etc. 32 5.1.11 Liens in the Collateral. 32 5.1.12 Insurance. 32 5.1.13 ERISA Compliance. 32 5.1.14 Environmental Matters. 33 5.1.15 Solvency. 33 5.1.16 Anti-Terrorism Laws. 33 5.1.17 Anti-Bribery Laws. 33 6. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 33 First Loans and Letters of Credit. 34 ii 6.1.1 Deliveries. 34 6.1.2 Payment of Fees. 34 Each Loan or Letter of Credit. 35 7. COVENANTS 35 Affirmative Covenants. 35 Preservation of Existence, etc. 35 Payment of Liabilities, Including Taxes, etc. 35 Maintenance of Insurance. 35 Maintenance of Properties and Leases. 35 Visitation Rights. 35 Keeping of Records and Books of Account. 36 Compliance with Laws; Use of Proceeds. 36 Further Assurances. 36 Negative Covenants. 36 Indebtedness. 36 Liens. 37 Guaranties. 37 Loans and Investments. 38 Dividends and Related Distributions. 39 Liquidations, Mergers, Consolidations, Acquisitions. 39 Dispositions of Assets or Subsidiaries. 40 Affiliate Transactions. 41 Subsidiaries. 42 Continuation of or Change in Business. 43 Fiscal Year. 43 Changes in Organizational Documents. 43 Total Gross Leverage Ratio. 43 Minimum Fixed Charge Coverage Ratio. 43 Minimum Domestic Liquid Assets; Quick Ratio. 43 Negative Pledges. 44 Use of Proceeds. 44 Anti-Bribery. 44 Reporting Requirements. 44 Quarterly Financial Statements. 44 iii Annual Financial Statements. 45 Certificates of the Borrowers. 45 Notices. 45 Organizational Documents. 45 8. DEFAULT 46 Events of Default. 46 Payments under Loan Documents. 46 Breach of Warranty. 46 Breach of Negative Covenants or Visitation Rights. 47 Breach of Other Covenants. 47 Defaults in Other Agreements or Indebtedness. 47 Final Judgments or Orders. 47 Loan Document Unenforceable. 47 Uninsured Losses; Proceedings against Assets. 47 Events Relating to Plans and Benefit Arrangements. 47 Change in Control. 48 Relief Proceedings. 48 Consequences of Event of Default. 48 Events of Default Other Than Bankruptcy, Insolvency or Reorganization Proceedings. 48 Bankruptcy, Insolvency or Reorganization Proceedings. 48 Set-off. 48 Application of Proceeds. 49 9. MISCELLANEOUS 49 Modifications, Amendments or Waivers. 49 No Implied Waivers; Cumulative Remedies. 49 Expenses; Indemnity; Damage Waiver. 50 9.3.1 Costs and Expenses. 50 Indemnification by the Borrowers. 50 Waiver of Consequential Damages, etc. 51 Payments. 51 Holidays. 51 Notices; Effectiveness; Electronic Communication. 52 Notices Generally. 52 Electronic Communications. 53 iv Change of Address, etc. 53 Severability. 53 Duration; Survival. 53 Successors and Assigns. 53 Successors and Assigns Generally. 53 Assignments by Lender. 54 Participations. 54 Certain Pledges. 54 Confidentiality. 54 General. 54 Sharing Information with Affiliates of the Lender. 55 Counterparts; Integration; Effectiveness. 55 Counterparts; Integration; Effectiveness. 55 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. 55 Governing Law. 55 SUBMISSION TO JURISDICTION. 56 WAIVER OF VENUE. 56 SERVICE OF PROCESS. 56 WAIVER OF JURY TRIAL. 57 v LIST OF SCHEDULES AND EXHIBITS SCHEDULES SCHEDULE 5.1.2 SUBSIDIARIES, EQUITY INTERESTS AND OPTIONS, WARRANTS AND OTHER RIGHTS SCHEDULE 5.1.13 PENSION PLANS SCHEDULE 7.2.4 LOANS EXHIBITS EXHIBIT 1.1(G)(1) FORM OF GUARANTOR JOINDER EXHIBIT 1.1(G)(2) GUARANTY AGREEMENT EXHIBIT 1.1(N) EXHIBIT 1.1(P) EXHIBIT 1.1(Q) FORM OF REDUCING REVOLVING CREDIT NOTE INVESTMENT POLICY EXISTING PERMITTED LIENS EXHIBIT 1.1(R) PLEDGE AGREEMENT (STOCKS, BONDS AND COMMERCIAL PAPER) EXHIBIT 1.1(S) PLEDGE AGREEMENT (HYPOTHECATION) EXHIBIT 2.4 FORM OF LOAN REQUEST EXHIBIT 7.3.3 FORM OF COMPLIANCE CERTIFICATE vi CREDIT AGREEMENT THIS CREDIT AGREEMENT (as hereafter amended, modified, supplemented or restated, this “ Agreement ”) is dated as of January 15, 2016 and effective as of January 21, 2016 and is made by and among PARK ELECTROCHEMICAL CORP., a New York corporation (the “ Parent Company ”), and any of its Subsidiaries that hereafter join this Agreement as Borrowers (with the Parent Company, each a “ Borrower ” and collectively, the “ Borrowers ”), each of the GUARANTORS (as hereinafter defined) party hereto, and HSBC BANK USA, NATIONAL ASSOCIATION (“
